IN THE
 TENTH COURT OF APPEALS

      No. 10-22-00215-CR

IN RE WILLIAM CHARLES WEBB



  From the 54th District Court
   McLennan County, Texas
  Trial Court No. 2012-675-C2


     Original Proceeding




         IN THE
 TENTH COURT OF APPEALS

      No. 10-22-00216-CR

IN RE WILLIAM CHARLES WEBB



  From the 54th District Court
   McLennan County, Texas
  Trial Court No. 2012-678-C2
                                       Original Proceeding


                                 ABATEMENT ORDER


        In these two proceedings, Webb requests DNA testing of four items. After prior

efforts to obtain such testing, an attorney was appointed to represent him in appellate

cause numbers 10-22-00028-CR and 10-22-00040-CR, but it does not appear that a motion

for DNA testing has been filed by appointed counsel.1 There is nothing in the record

available to us that indicates why a motion for DNA testing has not been filed by

appointed counsel. Accordingly, we abate this proceeding to the trial court to hold a

status hearing to determine the status of the motions, if any, for DNA testing; whether

motions for DNA testing will be filed by appointed counsel; and if so, when will they be

filed. The trial court shall conduct the hearing within twenty-one (21) days after the date




        1 Since 2018, Webb has filed numerous Chapter 64 proceedings seeking to review orders denying
appointment of counsel and post-conviction DNA testing on various items. See generally In re Webb, No.
10-22-00040-CR, 2022 Tex. App. LEXIS 1276 (Tex. App.—Waco Feb. 23, 2022, orig. proceeding) (mem. op.,
not designated for publication); In re Webb, No. 10-22-00028-CR, 2022 Tex. App. LEXIS 1281 (Tex. App.—
Waco Feb. 23, 2022, orig. proceeding) (mem. op., not designated for publication); In re Webb, No. 10-20-
00292-CR, 2021 Tex. App. LEXIS 8509 (Tex. App.—Waco Oct. 20, 2021, orig. proceeding) (mem. op., not
designated for publication); Webb v. State, No. 10-18-00170-CR, 2021 Tex. App. LEXIS 8527 (Tex. App.—
Waco Oct. 20, 2021, no pet.) (mem. op., not designated for publication); In re Webb, No. 10-21-00069-CR,
2021 Tex. App. LEXIS 3934 (Tex. App.—Waco May 19, 2021, orig. proceeding) (mem. op., not designated
for publication); Webb v. State, No. 13-18-00578-CR, 2019 Tex. App. LEXIS 5081 (Tex. App.—Corpus Christi
June 20, 2019, no pet.) (mem. op., not designated for publication); In re Webb, No. 10-18-00113-CR, 2018 Tex.
App. LEXIS 2952 (Tex. App.—Waco Apr. 25, 2018, orig. proceeding) (mem. op., not designated for
publication); In re Webb, No. 10-18-00036-CR, 2018 Tex. App. LEXIS 1066 (Tex. App.—Waco Feb. 7, 2018,
orig. proceeding) (mem. op., not designated for publication).

In re Webb                                                                                            Page 2
of this order. The trial court clerk and court reporter shall file supplemental records

within thirty-five (35) days after the date of this order.



                                                         PER CURIAM

Before Chief Justice Gray,
       Justice Smith, and
       Justice Wright2
Proceedings abated
Order issued and filed August 26, 2022
Do not publish




        2  The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals,
sitting by assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE ANN. §§ 74.003,
75.002, 75.003.

In re Webb                                                                                         Page 3